           Case 3:20-cv-05218-WHO Document 27 Filed 10/23/20 Page 1 of 6




 1   BURSOR & FISHER, P.A.
     Neal J. Deckant (State Bar No. 322946)
 2   Frederick J. Klorczyk III (State Bar. No. 320783)
     1990 North California Boulevard, Suite 940
 3
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5   E-Mail: ndeckant@bursor.com
             fklorczyk@bursor.com
 6

 7   Attorneys for Plaintiff

 8                                UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11    DEBORAH JORDAN, individually and on                Case No. 3:20-cv-05218-WHO
      behalf of all other similarly situated,
12                                                       STIPULATION AND ORDER TO EXTEND
                                    Plaintiff,
13                                                       TIME FOR CASE MANAGEMENT
      v.                                                 DEADLINES AND TO SET A BRIEFING
14                                                       SCHEDULE ON DEFENDANT’S MOTION
      WP COMPANY LLC, d/b/a/ THE                         TO DISMISS
15    WASHINGTON POST.
                                                         First Amended Complaint filed: Oct. 5, 2020
16                                  Defendant.           Motion to Dismiss filed:       Oct. 19, 2020
17                                                       Current CMC date:              Nov. 10, 2020
                                                         New CMC date:                  Dec. 2, 2020
18

19
             Pursuant to Civil Local Rules 6-1(b) and 6-2, named Plaintiff Deborah Jordan (“Jordan” or
20
     “Plaintiff”) and Defendant WP Company LLC, d/b/a The Washington Post (“WP” or
21
     “Defendant”) (collectively the “Parties”), by and through their respective counsel, hereby stipulate
22
     and respectfully move the court for approval of same, as follows:
23
             WHEREAS, Plaintiff filed a Complaint in the above-entitled action on July 29, 2020, and
24
     served the Complaint on Defendant on July 31, 2020;
25
             WHEREAS, on August 13, 2020, the Parties filed a Stipulation and Proposed Order to Extend
26
     Time for Defendant to Respond to the Complaint and Case Management Deadlines (“Stipulation and
27
     Proposed Order”);
28
       STIPULATION AND PROPOSED ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT, CASE
       MANAGEMENT DEADLINES, AND TO SET A BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO
       DISMISS; CASE NO. 3:20-cv-05218-WHO
         Case 3:20-cv-05218-WHO Document 27 Filed 10/23/20 Page 2 of 6




 1          WHEREAS, on August 14, 2020, Magistrate Judge Donna M. Ryu granted the Parties’
 2   Stipulation and Proposed Order (dkt. 12), ordering Defendant to respond to the Complaint by
 3   September 21, 2020, scheduling the initial Case Management Conference for December 2, 2020,
 4   setting the Joint Case Management Conference Statement deadline for November 25, 2020, and
 5   continuing all corresponding case management and discovery deadlines accordingly;
 6          WHEREAS, the case was reassigned to the Honorable William H. Orrick on August 26, 2020;
 7          WHEREAS, the Court issued a Case Management Conference Order (dkt. 16) on August 27,
 8   2020, setting a Case Management Conference for November 10, 2020;
 9          WHEREAS, Defendant filed a Motion to Dismiss the Complaint on September 21, 2020;
10          WHEREAS, Plaintiff filed the First Amended Complaint on October 5, 2020;
11          WHEREAS, Defendant filed a Motion to Dismiss the First Amended Complaint on October
12   19, 2020;
13          WHEREAS, Plaintiff’s deadline to respond to Defendant’s Motion to Dismiss is on
14   November 2, 2020, and Defendant’s deadline to file its reply is on November 9, 2020;
15          WHEREAS, Defendant noticed a hearing for December 2, 2020 on its Motion to Dismiss the
16   First Amended Complaint;
17          WHEREAS, the deadline for the Parties to meet and confer regarding initial disclosures, early
18   settlement, ADR process selection, and a discovery plan set by Magistrate Judge Donna M. Ryu’s
19   Order granting the Parties’ Stipulation and Proposed Order is November 13, 2020, the deadline, if
20   calculated from the November 10, 2020 Case Management Conference set by the Court’s Case
21   Management Conference Order, would be October 20, 2020;
22          WHEREAS, the deadline for the Parties to prepare and file a Rule 26(f) Report, complete
23   initial disclosures under Rule 26(a), or state objections in a Rule 26(f) Report, and file a Case
24   Management Statement set by Magistrate Judge Donna M. Ryu’s Order granting the Parties’
25   Stipulation and Proposed Order is November 25, 2020, the deadline, if calculated from the November
26   10, 2020 Case Management Conference set by the Court’s Case Management Conference Order,
27   would be November 3, 2020;
                                              2
28
       STIPULATION AND PROPOSED ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT, CASE
       MANAGEMENT DEADLINES, AND TO SET A BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO
       DISMISS; CASE NO. 3:20-cv-05218-WHO
         Case 3:20-cv-05218-WHO Document 27 Filed 10/23/20 Page 3 of 6




 1          WHEREAS, given that Magistrate Judge Donna M. Ryu granted the Parties’ Stipulation and
 2   Proposed Order and then Plaintiff subsequently filed the First Amended Complaint, the Parties
 3   respectfully request an extension of the date of the Case Management Conference and the
 4   corresponding case management, disclosure, and discovery deadlines. A short extension of
 5   approximately twenty-three (23) days will promote efficiency by allowing the Parties to more
 6   completely investigate and evaluate the claims at issue and defenses raised and to prepare more
 7   accurate disclosures and joint discovery plans. This extension would also set the dates and deadlines
 8   to those dates previously ordered by Magistrate Judge Donna M. Ryu;
 9          WHEREAS, the Parties additionally seek to set a briefing schedule on Defendant’s Motion to
10   Dismiss the First Amended Complaint. This case presents novel legal and factual issues, such that
11   the Parties request additional time beyond that provided in the Local Rules to adequately complete
12   their research and briefing;
13          WHEREAS, the Parties do not seek the requested extension for the purpose of delay or
14   harassment;
15          WHEREAS, the stipulations above will not alter the date of any other event or deadline,
16   and no other prior time modifications have been requested in this action.
17          WHEREFORE, subject to the approval by the Court, the Parties respectfully request that
18   the Court enter an order:
19                  (a)      continuing and rescheduling the current deadlines in the Case Management
20   Conference Order accordingly, at the Court’s discretion, as follows:
21                        (i) The Parties shall have through November 13, 2020 to meet and confer
22   regarding initial disclosures, early settlement, ADR process selection, and a discovery plan;
23                        (ii) The Parties shall have through November 25, 2020 to file a Rule 26(f) Report,
24   complete initial disclosures under Rule 26(a), or state objections in a Rule 26(f) Report, and file a
25   Case Management Statement per the Court’s standing order regarding the contents of the joint case
26   management statement;
27
                                              3
28
       STIPULATION AND PROPOSED ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT, CASE
       MANAGEMENT DEADLINES, AND TO SET A BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO
       DISMISS; CASE NO. 3:20-cv-05218-WHO
         Case 3:20-cv-05218-WHO Document 27 Filed 10/23/20 Page 4 of 6




 1                        (iii) The Initial Case Management Conference is continued until December 2,
 2   2020, unless an alternate date would be more convenient for the Court;
 3                  (b)        setting a briefing schedule on Defendant’s Motion to Dismiss, at the Court’s
 4   discretion, as follows:
 5                        (i) Plaintiff’s opposition brief is due to be filed on or before November 23, 2020;
 6                        (ii) Defendant’s reply is due to be filed on or before December 14, 2020; and
 7                        (iii) The hearing shall be rescheduled for January 13, 2021.
 8

 9                                                   Respectfully submitted,
10   Dated: October 20, 2020                         BURSOR & FISHER, P.A.
11                                                   By: /s/ Neal J. Deckant
                                                         Frederick J. Klorczyk III (SBN 320783)
12
                                                         Neal J. Deckant (SBN 322946)
13                                                       Attorneys for Plaintiff

14                                                   Attorneys for Plaintiff
15
     Dated: October 20, 2020                         ZWILLGEN LAW LLP
16
                                                     By: /s/ Alexei Klestoff
17                                                       Alexei Klestoff (SBN 224016)
18                                                       alexei@zwillgen.com
                                                         Jacob Sommer (pro hac vice)
19                                                       jake@zwillgen.com
                                                         Zachary Lerner (pro hac vice)
20                                                       zach@zwillgen.com
21                                                   Attorneys for Defendant
22

23

24

25

26
27
                                              4
28
       STIPULATION AND PROPOSED ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT, CASE
       MANAGEMENT DEADLINES, AND TO SET A BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO
       DISMISS; CASE NO. 3:20-cv-05218-WHO
         Case 3:20-cv-05218-WHO Document 27 Filed 10/23/20 Page 5 of 6




 1                                    SIGNATURE ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(3), I hereby attest and certify that concurrence in the filing of
 3   this document has been obtained from the other Signatories hereto.
 4

 5   Dated: October 20, 2020                       By: /s/ Neal J. Deckant
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
                                             5
28
      STIPULATION AND PROPOSED ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT, CASE
      MANAGEMENT DEADLINES, AND TO SET A BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO
      DISMISS; CASE NO. 3:20-cv-05218-WHO
          Case 3:20-cv-05218-WHO Document 27 Filed 10/23/20 Page 6 of 6




 1                                                ORDER
 2          PURSUANT TO STIPULATION, IT IS SO ORDERED:
 3   1.     The initial Case Management Conference will be held on: January 13, 2021.
 4   2.     The parties shall file their Joint Case Management Conference Statement on or before:
 5          January 6.
 6   3.     All corresponding case management, disclosure, and discovery deadlines are continued
 7          accordingly.
 8   4.     Discovery is stayed until the parties’ meet and confer deadline.
 9   5.     Plaintiff’s deadline to respond to WP’s Motion to Dismiss the First Amended Complaint in
10          this action is extended up to and including November 23, 2020.
11   6.     Defendant WP’s deadline to reply to Plaintiff’s opposition is extended up to and including
12          December 14, 2020.
13   7.     The hearing on Defendat WP’s Motion to Dismis the First Amended Complaint will be held
14          on January 13, 2021.
15

16   DATED: October 23, 2020
                                                  Hon. William Orrick
17                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27
                                             6
28
      STIPULATION AND PROPOSED ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT, CASE
      MANAGEMENT DEADLINES, AND TO SET A BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO
      DISMISS; CASE NO. 3:20-cv-05218-WHO
